Name: Council Decision (EU) 2015/798 of 11 May 2015 authorising the European Commission to negotiate, on behalf of the European Union, amendments to the Vienna Convention for the Protection of the Ozone Layer and the Montreal Protocol on Substances that Deplete the Ozone Layer
 Type: Decision
 Subject Matter: environmental policy;  natural environment;  international affairs;  deterioration of the environment
 Date Published: 2015-05-22

 22.5.2015 EN Official Journal of the European Union L 127/19 COUNCIL DECISION (EU) 2015/798 of 11 May 2015 authorising the European Commission to negotiate, on behalf of the European Union, amendments to the Vienna Convention for the Protection of the Ozone Layer and the Montreal Protocol on Substances that Deplete the Ozone Layer THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 192(1) and Article 218(3) and (4) thereof, Having regard to the recommendation from the European Commission, Whereas the Commission should be authorised to negotiate, on behalf of the Union, amendments to the Vienna Convention for the Protection of the Ozone Layer (1) and the Montreal Protocol on Substances that Deplete the Ozone Layer (2), HAS ADOPTED THIS DECISION: Article 1 The Commission is hereby authorised to negotiate, on behalf of the Union, as regards matters falling within the Union's competence and in respect of which the Union has adopted rules, amendments to the Vienna Convention for the Protection of the Ozone Layer and the Montreal Protocol on Substances that Deplete the Ozone Layer at the Conference of the Parties to that Convention and at the Meetings of the Parties to that Protocol in 2015 and 2016. Article 2 1. The negotiations shall be conducted by the Commission in consultation with the special committee designated by the Council, and in accordance with the negotiating directives of the Council set out in the Addendum to this Decision. 2. The Council may review those negotiating directives at any time. To that effect, the Commission shall report to the Council on the outcome of the negotiations after each negotiating session and, where appropriate, on any problem that may arise during the negotiations. Article 3 To the extent that the subject matter of the amendments referred to in Article 1 falls within the shared competence of the Union and of the Member States, the Commission and the Member States should cooperate closely during the negotiating process, with a view to ensuring unity in the international representation of the Union and its Member States. Article 4 This Decision is addressed to the Commission. Done at Brussels, 11 May 2015. For the Council The President J. DÃ ªKLAVS (1) OJ L 297, 31.10.1988, p. 10. (2) OJ L 297, 31.10.1988, p. 21.